JACK, Justice.
This case is submitted upon a motion to dismiss the appeal for the want of jurisdiction. Patterson sued De Young before a magistrate and obtained a judgment for about $75. De Young appealed to the District Court for San Augustine County. The appeal was dismissed from that court, and an appeal from that decision was taken to this court. The statute regulating appeals from justice courts prescribes that the decision of the case in the district court shall be *540final. We are of opinion that under this law no appeal lies from the district court upon causes brought before magistrates and appealed into the district courts. The motion must be sustained and the appeal dismissed.

Dismissed.

Judge Baylor says: “In this case I give no opinion.”